DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 10-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasquez et al (US PG. Pub. 2017/0348857).  Relative to claims 1-2, and 4-9, Vasquez discloses:  
(claim 1) A fastener feeding system (100)(Fig. 3-4) for a manufacturing facility (inherently included with system having manufacturing processes; Para. 0019) having a plurality of manufacturing cells (see “workstation”; Ref. 116)(Para. 0019; 0049)(Fig. 2, 5), the fastener feeding system (100) comprising: 
a fastener distribution assembly (102, 104, 106, 112, 118)(Fig. 2, 4), comprising: 
a robotic manipulator (112)(Fig. 2, 4), at least one fastener reservoir (106)(Fig. 2) proximate the robotic manipulator (112) and configured to receive a plurality of one or more types of fasteners (see “fasteners such as bolts, washers, nuts, rivets, screws, spacers, etc.…) from a supply (104)(Fig. 4)(Para. 0018-1019; 0023), a sensor assembly (118)(Fig. 2) associated with the robotic manipulator (112) and configured to detect individual fasteners (“fasteners”) in the at least one fastener reservoir (106)(Para. 0030), the robotic manipulator (112) adapted to select individual fasteners from the at least one fastener reservoir (106) based on information received from the sensor assembly (118)(Para. 0030-0031); 
a transport assembly (see Ref. 122 which may include a conveying structure)(Para. 0052)(Fig. 4), comprising: 
conveying structure (“conveying structure”) defining a path extending between the fastener distribution assembly (102, 104, 106, 112, 118)(Fig. 2, 4) and the plurality of manufacturing cells (see “workstation”; Ref. 116)(Para. 0019; 0049), one or more fastener carriers (114)(Fig. 4) supported on the conveying structure (“conveying structure”) for movement along the path (Para. 0023; 0049); and 
a controller (128)(Fig. 2) communicating with the robotic manipulator (112) and the transport assembly (see Ref. 122 and “conveying structure”)(Fig. 4)(Para. 0052)(Para. 0055); 
the controller (128)(Fig. 2) controlling movement of the one or more fastener carriers to and between the fastener distribution assembly (102, 104, 106, 112, 118)(Fig. 2, 4) and the plurality of manufacturing cells (see “workstation”; Ref. 116)(Para. 0019; 0049) whereby selected fasteners are delivered to the plurality of manufacturing cells (“workstation”; Ref. 116); 
(claim 2) the conveying structure (“conveying structure”) comprises a track extending between the fastener distribution assembly (102, 104, 106, 112, 118)(Fig. 2, 4) and the plurality of manufacturing cells (see “workstation”; Ref. 116)(Para. 0019; 0049); and the one or more fastener carriers (114) are supported on the track for movement therealong (Para. 0049; 0052)(Fig. 4-7); 
(claim 4) the controller (128)(Fig. 2) is configured to control the robotic manipulator (112) and movement of the one or more fastener carriers (114) based on information related to a demand for fasteners (“parts” or “fasteners”) at one or more of the manufacturing cells (see “workstation”; Ref. 116; Para. 0019; 0049)(Para. 0054-0055; 0045); 
(claim 5) the sensor assembly (118) comprises a vision system (Para. 0030; 0050, see “optical inspector”); 
(claim 6) the vision system comprises at least one of: at least one camera (see optical scanner, or “camera”) configured to detect visual information related to fasteners in the at least one fastener reservoir (106)(Para. 0030; 0049), or a marker associated with the robotic manipulator (112) and configured to facilitate calibration of the robotic manipulator (112) with the at least one camera; 
(claim 7) at least one carrier (114)(Fig. 2, 4) comprises a nest (see planar board, 222) configured to support a plurality of fasteners (“fasteners”) thereon, such that each fastener on the carrier (114) is supported at a defined position and orientation (Para. 0064); 
(claim 8) the nest (222) is configured to support each fastener (“fastener”) at a defined position and orientation relative to a feature on at least one of the nest or the carrier (114)(Para. 0064); and
(claim 9) at least one carrier (114) is configured to support at least one fastener (“fastener”) and at least one component associated with the at least one fastener (carrier inherently supports at least one component associated with the carried fasteners; see Fig. 4-7; Para. 0019).

Relative to claims 10-14, and 16-17, the disclosure of Vasquez includes: 
(claim 10) A method of providing fasteners (“fasteners”) to a plurality of manufacturing cells (see “workstation”; Ref. 116)(Para. 0019; 0049) within a manufacturing facility (Para. 0019)(Fig. 3-4), the method comprising: 
selecting at least one fastener (“fastener” or “part”) from a fastener reservoir (106) at a fastener distribution assembly (102, 104, 106, 112, 118)(Fig. 2, 4) using a robotic manipulator (112)(Fig. 2, 4)(Para 0023); placing the at least one fastener (“fastener” or “part”) on a fastener carrier (114)(Fig. 2, 4) using the robotic manipulator (112)(Fig. 2, 4)(Para. 0023-0024); and controlling movement of the fastener carrier (114) along a conveying structure (see “conveying structure”) extending between the fastener distribution assembly (102, 104, 106, 112, 118)(Fig. 2, 4) and at least one of the plurality of manufacturing cells (“workstation”; Ref. 116)(Para. 0019; 0049) to thereby deliver the fastener (“fastener” or “part”) to at least one of the plurality of manufacturing cells (see “workstation”; Ref. 116; Para. 0019; 0049)(Para. 0023-0024; 0049); 
(claim 11) placing the fastener (“fastener”, or “part”) on the fastener carrier (114)(Fig. 2, 4) comprises placing the fastener (“fastener”, or “part”) on the fastener carrier (114)(Fig. 2, 4) in a defined position and orientation (fasteners or parts are oriented and placed inside bores; Para. 0049; 0031); 
(claim 12) placing the fastener (“fastener”, or “part”) on the fastener carrier (114) comprises placing the fastener on the fastener carrier (114)(Fig. 2, 4) in a defined position and orientation relative to relative to a feature (“bore”, 224)(Fig. 5) on at least one of the fastener carrier (114) or a fastener nest (222) on the fastener carrier (114)(Fig. 2, 4)(Para. 0049; 0052; 0064-0065);
(claim 13) detecting an individual fastener (“fastener”) in the fastener reservoir (106) with a sensor assembly (118) associated with the robotic manipulator (112)(Fig. 2, 4)(Para. 0030); selecting the fastener (“fastener” or “part”) from the fastener reservoir (106)(Fig. 5-7) comprises selecting the fastener (“fastener” or “part”) based on information received from the sensor assembly (118)(Para. 0030-0031); 
(claim 14) the sensor assembly (118) comprises a vision system including at least one camera (see “camera” or “scanner”) configured to detect visual information related to the at least one fastener (“fastener” or “part”) in the fastener reservoir (106)(Fig. 5-7)(Para. 0030; 0049); and selecting the fastener (“fastener” or “part”) from the fastener reservoir (106)(Fig. 5-7) comprises selecting the fastener based on the visual information (Para. 0030-0031; 0049); 
(claim 16) supporting at least one component (component of fastener is inherently included) on at least one fastener carrier (114)(Fig. 2, 4) together with at least one fastener (“fastener” or “part”) associated with the at least one component (the carrier supports at least one component of the fasteners)(Fig. 4-7)(Para. 0064-0065); 
(claim 17) obtaining information related to a demand for fasteners (“fastener” or “part”) at one or more of the manufacturing cells (see “workstation”; Ref. 116; Para. 0019; 0049)(Para. 0057); controlling operation of the robotic manipulator (112)(Fig. 2, 4) to select and place at least one fastener (“fastener” or “part”) on a fastener carrier (114)(Fig. 5-7) in response to the information (Para. 0055-0056); and
controlling movement of the fastener carrier (114)(Fig. 2, 4) on the conveying structure (“conveying structure” or Ref. 122) to deliver the at least one fastener (“fastener” or “part”) to one of the plurality of manufacturing cells (“workstation”; Ref. 116; Para. 0019; 0049) in response to the information (Para. 0055; 0019; 0025; 0028).

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 3 and 15, the prior art does not expressly disclose:
(claim 3) the track comprises a plurality of track segments aligned end-to-end;
each track segment includes at least one linear motor; 
each carrier includes at least one permanent magnet cooperating with the linear motors of the track segments to move the carrier along the respective track segments; and
the linear motors of the plurality of track segments controlled by the controller to cooperate with the at least one permanent magnet of each fastener carrier to precisely move the fastener carrier along the track, and position the fastener carrier at a desired location on the track, as claimed; or 
(claim 15) the conveying structure comprises a track with a plurality of track segments, each track segment including at least one linear motor;
the fastener carrier includes at least one permanent magnet cooperating with the at least one linear motor of the track segments to move the fastener carrier along the track segments; and
controlling movement of the fastener carrier along the track comprises selectively energizing the linear motors of the track segments to precisely move the fastener carrier along the track and precisely position the fastener carrier at a desired location on the track, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655